Goolsby, Judge
(concurring):
I do not believe the facts manifest a breach of contract; and, to that extent, I cannot join the majority’s opinion; however, I concur in the result the majority reaches.
In order to establish a right of recovery for breach of contract, a plaintiff must prove by competent evidence the contract, the breach of the contract, and the damages proximately caused by the breach. Baughman v. Southern Railway Company, 127 S. C. 493,121 S. E. 356 (1924). To prove a breach of the contract in this instance, Thomas was required to show that Jim Walters agreed to build the shell home to a particular height. Nowhere does the building contract signed by *271Thomas prescribe a specific height for the house to be constructed. Thomas admitted as much at trial. Viz:
Q.'(By Mr. Derrick) In the suit ... you said that the plans and specifications called for the house to be erected at a height above the ground sufficient to allow sewage running from the house to have sufficient fall to run into a septic tank. Was all that in the contract that you signed? Did you read it in there?
A. Wasn’t any of it in there; said nothing about the fall whatever. Like you said yesterday, the regular level was two blocks. It’s not there.
In fact, the contract merely states:
Footing for concrete block foundation wall to be 8" x 16" poured 2500 psi concrete. Footings for interior piers to be 8" x 16" poured 2500 psi concrete. Foundation wall courses and piers to be 8" x 8" x 16" cured masonry block, mortared and laid plumb and level....
Thomas interpreted the plans and specifications to require the house to be constructed upon two eight (8") inch cement blocks. She asserted at trial that the house was built one block high in some places and as many as five blocks high in others. Yet, testimony clearly established that the house needed to be sixteen (16") inches higher to accommodate her septic tank. One additional eight (8") inch block would not have solved her problem.
Thus, even if we were to assume that the contract specified that the house was to be constructed upon two eight (8") inch cement blocks, and nothing in the written building contract of record in this case shows that it was to be, such non-conformity could not be the proximate cause of Thomas’ septic tank malfunctioning.
The building contract likewise fails to define the precise location upon Thomas’ lot on which to build the house. It merely states, “The Seller agrees to build a house ... on the property of the Buyer, located at Rt. 1, Trenton, S. C.” Thomas conceded at trial that she had not selected any particular spot for the house to be built upon.
Jim Walters, however, does not appeal the sufficiency of the evidence to support the breach of implied contract claim. It *272does argue the point in its brief but no exception permits Jim Walters to make the argument. The exception involving the breach of implied warranty claim relates solely to the action of the trial judge in allowing the complaint to be amended to include the assertion, of the claim. The exception reads as follows:
6. The Trial Judge erred in granting the Respondent’s Motion to Amend the Complaint so as to include a cause of action for breach of implied warranty. This was error because such amendment substantially changed the Respondent’s claim, took the Appellant by surprise and, being granted at the close of testimony, precluded the presentation of a defense thereto by the Appellant.
Without an exception as to the sufficiency of the evidence as to the breach of implied contract claim, we are bound by the finding of liability because of the “two issue rule.” See Gasque v. Heublein, Inc., 315 S. E. (2d) 556 (S. C. App. 1984). Where the jury returns a general verdict involving two or more issues, as in this case, and its verdict is supported as to at least one issue, the verdict will not be reversed on appeal. Anderson v. West, 270 S. C. 184, 189, 241 S. E. (2d) 551 (1978).
I agree with the majority that Jim Walters did not preserve its position regarding the amendment because of its failure to object at the time the amendment was allowed. The following discussion appears in the transcript of record:
MR. ANDERSON: ... [W]e’ll be glad to move at this time to amend our pleadings to conform with the evidence ... and ... include breach of implied warranty-
MR. DERRICK: One final word, Your Honor. Back to the contract for one final time, under General Information, it does not say that everything would be operable. It says, and I quote, “All necessary fittings and accessories to make bath and kitchen fixtures operable.” Fittings and accessories, I don’t think that can be interpreted to mean you’re going to have a septic tank hooked up to when you show stubbed out to three feet outside of the house [sic].
THE COURT: Motion to make the complaint conform to the proof so as to include implied warranty is granted.... Anything further?
MR. DERRICK: Nothing further, Your Honor.
*273I would affirm the j udgment as to liability, but for different • reasons.